DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
	Examiner notes the amendment to the title of the invention to make it more description of the disclosed invention. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2, 4-11, 13-17, 20-24, 28, and 39-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0098591 A1 to Haick et al. (“Haick”) in view of US 2016/0161459 A1 to Rouse.
As to claim 1, Haick discloses a device for detection of a cannabinoid in a sample, comprising: a sensor comprising a substrate (see [0133] and Fig 11) and a sensor medium on the substrate (see [0063]-[0066]), wherein at least one property of the sensor medium is dependent upon the presence of an analyte on a surface of the sensor medium (see [0138] and Fig 2); and 
electronic circuitry comprising at least one measurement system in operative connection with the sensor to measure a variable relatable to the at least one property of the sensor medium dependent upon the presence of the analyte (see [0038]).  
Haick fails to disclose wherein the sensor medium comprising at least one nanostructure, wherein at least one property of the sensor medium is dependent upon the presence of the cannabinoid on a surface of the sensor medium resulting from contacting the sample with the surface of the sensor medium. However, in a similar invention involving pattern recognition for various analytes, Rouse teaches that nanostructures can be used for detecting the presence of cannabinoids, wherein at least one property of the sensor medium is dependent upon the presence of the cannabinoid on a surface of the sensor medium resulting from contacting the sample with the surface of the sensor medium (see, e.g., [0073]-[0080], [0083] and [0143] – “When the sensor is contacted with an analyte, the material swells characteristic to that analyte, causing the conductive particles to separate, and thereby causing a change in the resistance of the sensor characteristic for the analyte, Rmax. Delta R is Rmax−R0”).. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensor of Haick in order to detect cannabinoids as taught by Rouse as such a combination would amount to the application of a known technique to a known device ready for improvement to yield the predictable result of detecting cannabinoids. 
As to claim 2, Haick further discloses wherein the sensor is configured to interact with a sample comprising breath or a body fluid (see [0063]).  
As to claim 4, Haick further discloses wherein the at least one property of the sensor medium dependent upon the presence of the cannabinoid is an electrical property or an optical property (see [0138] and Fig 2).  
As to claim 5, Rouse further discloses wherein the at least one measurement system is configured to determine a concentration of the cannabinoid based upon a measured value of the variable (see [0154]-[0156] and Fig 23-24).  
As to claim 6, the combination with Haick and Rouse discloses wherein the sensor further comprises a first conductive terminal in electrical connection with the sensor medium and a second 3Attorney docket no: 17-005USconductive terminal in electrical connection with the sensor medium, the second conductive terminal being spaced from the first conductive terminal (see Haick, [0170] and Fig 11).  
As to claim 7, Haick further discloses wherein the sensor operates as a chemiresistor or a field effect transistor ([0058]).  
As to claim 8, Haick further discloses wherein the sensor operates as a chemiresistor ([0058]).  
As to claim 9, Haick further discloses wherein the at least one nanostructure is selected from the group consisting of single-walled nanotubes multiple-wall nanotubes, nanowires, nanofibers, nanorods, nanospheres, and nanoribbons (see [0056]).  
As to claim 10, Haick further discloses wherein the at least one nanostructure comprises semiconductor enriched carbon nanostructures (see [0155]), which are further suggested by Rouse (see [0143]).  
As to claim 11, Haick further discloses wherein the carbon nanostructures comprise 99.9 % semiconductor enriched single-walled carbon nanotubes (see [0155]).  
As to claim 13, Rouse further discloses wherein the sensor medium comprises a functional material deposited upon the at least one nanostructure (see [0144]).  
As to claim 14, Rouse further discloses wherein the functional material comprises at least one of a polymer, a surfactant, a biological moiety, a metal nanoparticle or a metal oxide nanoparticle (see [0144]).  
As to claim 15, Rouse further discloses wherein the sensor medium comprises a functional material deposited upon the at least one nanostructure (see [0144]).
As to claim 16, Rouse further discloses wherein the functional material comprises at least one of a polymer, a surfactant, a biological moiety, a metal nanoparticle or a metal oxide nanoparticle (see [0144]).  
As to claim 17, Rouse further discloses wherein the at least one nanostructure comprise carbon, boron, boron nitride, carbon boron nitride, silicon, germanium, gallium nitride, zinc oxide, indium phosphide, molybdenum disulfide or silver (see [0076] and US Ser. No. 12/514,050, published as US 2010/0089772 A1 to Deshusses et al. at [0063]) .  
As to claim 20, Rouse further discloses electronic circuitry configured to delay measurement of the variable for a period of time after application of breath thereto (see [0062] – sample is heated for a time to allow volatilization to occur).  
As to claim 21, see treatment of claim 1.
As to claim 22, Haick further discloses having a person exhale such that exhaled breath contacts the sensor medium (see [0063]).  
As to claim 23, Rouse further discloses a plurality of sensors, wherein each of the plurality of sensors comprises a substrate and a sensor medium on the substrate (see [0084] and Fig 9), the sensor medium comprising at least one nanostructure, wherein at least one property of the sensor medium is dependent upon the presence of THC the cannabinoid on a surface of the sensor medium (see [0111] and Table 1); and wherein the at least one measurement system is in operative connection with each of the plurality of sensors to measure a variable relatable to the at least one property of the sensor medium of each of the plurality of sensors which is dependent upon the presence of the cannabinoid (see Fig 9).  
As to claim 24, see treatment of claim 1.
As to claim 28, Rouse further discloses a measurement system in connection with the sensor medium to measure a value of a variable which varies with the at least one property of the sensor medium, wherein the measurement system is configured to determine a concentration of the cannabinoid in the sample based upon the measured value of the variable (see [0133]).  
As to claim 39, Rouse further discloses wherein the cannabinoid is tetrahydrocannabinol or THC (see [0111] and Table 1). 
As to claim 40, Rouse further discloses wherein the cannabinoid is tetrahydrocannabinol or THC (see [0111] and Table 1).
Claims 3 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haick in view of Rouse as applied to claim 1 above, and further in view of US 2010/0282245 A1 to Star et al. (“Star”).
As to claim 3, while Haick explicitly states that the sensor is for monitoring breath analytes, Haick does not explicitly disclose a breathing tube into which breath may be exhaled, an outlet of the breathing tube being in the vicinity of the sensor medium.  
However, in a very similar system, Star discloses a breathing tube into which breath may be exhaled, an outlet of the breathing tube being in the vicinity of the sensor medium (see e.g., Fig 11A-B, [0085]-[0087]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the breath sensor apparatus disclosed by Haick and Rouse with the breathing tube of Star in order to achieve the predictable result of allowing the user to introduce breath into the sensor housing.
As to claims 18-19, it is not clear that either Haick or Rouse disclose wherein the sensor is removable from the device, wherein the device comprises a housing comprising a passage therein through which the sensor can be placed in operative connection with the electronic circuitry and removed from operative connection with the electronic circuitry.  
However, in a similar device, Star discloses a similar device wherein the removable from the device (see [0086]), wherein the device comprises a housing comprising a passage therein through which the sensor can be placed in operative connection with the electronic circuitry and removed from operative connection with the electronic circuitry (see [0092] and Fig 12).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the sensor device of Haick and Rouse for the removable sensor and electronic circuitry disclosed by Star in order to achieve the predictable result of reducing the expense of the device by making portions of it reusable and disposable and by making the sensor removable to allow several types of analytes to be measured.
	Allowable Subject Matter
Claim 12 is allowed. The closest references found during Examiner’s search of the prior art would neither disclose nor render obvious the invention of claim 12, including, inter alia, wherein the carbon nanostructures comprise holey reduced graphene oxide
	Response to Arguments
Applicants’ arguments filed June 10, 2022 have been fully considered but they are not persuasive. 
Applicants argue that Rouse fails to teach that the carbon nanotube array provided in the laundry list of sensor types may be used to detect a cannabinoid. Examiner respectfully disagrees. The array disclosed in Example 2 of Rouse explicitly shows that several types of carbon nanotubes are included in the sensor array. Read in light of Haick, it is clear that the two references disclose the same type of analysis. Several types of nanostructures are included in a sensor array such that they exhibit unique responses that can be analyzed using, among other techniques, principal component analysis, in order to determine the composition and concentration of the sample. One of ordinary skill in the art, upon reading both references in combination with one another, would recognize that such system employing at least one nanostructure would provide the predictable result of measuring a variable relating to at least one property of the sensor medium that is dependent upon the presence of a cannabinoid. While some optimization may be required, the disclosures of both references provide enough clarity and direction so as to require no undue experimentation. 
Applicants further argue that Rouse is not enabling for detection of cannabinoid using a sensor medium comprising at least one nanostructure. However, this is not persuasive because a prior art reference asserted under § 103 does not necessarily have to enable its own disclosure, i.e., be “self-enabling,” to be relevant to the obviousness inquiry.  See Symbol Techs., Inc. v. Opticon, Inc., 935 F.2d 1569, 1578 (Fed. Cir. 1991) (“While a reference must enable someone to practice the invention in order to anticipate under § 102(b), a non-enabling reference may qualify as prior art for the purpose of determining obviousness under § 103.”); Beckman Instruments Inc. v. LKB Produkter AB, 892 F.2d 1547, 1551 (Fed. Cir. 1989) (“Even if a reference discloses an inoperative device, it is prior art for all that it teaches.”).  For example, a reference that does not provide an enabling disclosure for a particular claim limitation may nonetheless furnish the motivation to combine, and be combined with, another reference in which that limitation is enabled.  See Apple Inc. v. Int’l Trade Comm’n, 725 F.3d 1356, 1365–66 (Fed. Cir. 2013).  As discussed above, Rouse provides the motivation to combine and expectation of success (i.e., a predictable result) needed to make out the prima facie case of obviousness under § 103. 
	Applicants further argue that Rouse only discloses the detection of cannabis-related analytes of volatilization of a sample of cannabis upon heating to 150°C. Applicants indicate that their amendment traverses this aspect of the claimed invention because would be no presence of a cannabinoid on the surface of the sensor medium resulting from contact with the surface of the sensor medium. This argument is not persuasive because it conflicts with the disclosure of Rouse, which explicitly teaches that it is the contact of the analyte with the sensor surface that manifests as a change in resistance characteristic of a particular analyte.
Applicants next argue that because Rouse suggests that some samples may be used as breath analysis, this does not automatically translate to operability for cannabinoids at the concentration levels present in a sample such as human breath or body fluids. This is not persuasive because one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Moreover, claim 1 does not require breath analysis. As to claims 2-3, 20, and 22, a user inhaling from a cannabis cigarette and immediately exhaling into the analyzer would read on the claims. One of ordinary skill in the art reading Rouse in conjunction with Haick, would have a reasonable expectation of success in detecting such an exhalation in that a linear concentration response curve is disclosed by Rouse and because Haick discloses that such devices are capable of measurements on the order of parts per million or billion (see Haick, [0125]). 
As to claims 10-11, Applicants argue that neither Haick nor Rouse discloses at least one nanostructure comprising semiconductor enriched carbon nanostructures, such as 99.9% enriched single-walled carbon nanotubes (SWCNTs). Examiner respectfully disagrees, noting that Rouse discloses 98% semiconducting SWCNTs and Haick discloses a range of semiconductivity included in these limitations (see, e.g., [0155]), the argument is not found persuasive.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric Messersmith whose telephone number is (571)270-7081. The examiner can normally be reached M-F, 830am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC J MESSERSMITH/Primary Examiner, Art Unit 3791